Citation Nr: 0725014	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-02 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than April 15, 2003 
for the grant of service connection for T-cell lymphoma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1968.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In his January 2004 substantive appeal, the veteran requested 
a hearing at the local RO before a member of the Board.  In 
February 2007, he submitted a written cancellation of a Board 
hearing scheduled for the following month, and requested that 
his appeal be decided based on the documents in his file, 
thus withdrawing his request for a hearing.  


FINDING OF FACT

The veteran's T-cell lymphoma had manifested by the time he 
filed his claim for entitlement to service connection for 
this disability on May 22, 2002.  


CONCLUSION OF LAW

The criteria for an effective date of May 22, 2002, for grant 
of service connection for T-cell lymphoma, have been met.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b) (2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the effective date of his grant of 
service connection for T-cell lymphoma should be May 22, 
2002, the date VA received his claim for entitlement to 
service connection for a skin condition.  For the reasons 
stated below, the Board agrees with the veteran.  

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation for presumptive 
service connection, under the provisions of 38 C.F.R. §§ 
3.307, 3.308, 3.309, is the day following separation from 
active service, or the date entitlement arose, if the claim 
was received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. 
5110(b)(1); 38 C.F.R. § 3.400(b)(2)(ii).  

A claim, or application, is broadly defined as a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2006).  An informal claim is 
defined as any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs, from a claimant, his 
or her duly authorized representative, a Member of Congress, 
or some person acting as next friend of a claimant which is 
not sui juris may be considered an informal claim; such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155 (2006); see Brannon v. West, 12 Vet. App. 32, 34-35 
(1998).

In determining when a claim was received, the Board must 
review all communications in the claims file that may be 
construed as an application or claim.  See 38 U.S.C.A. § 
7104(a) (West 2002); Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

With certain exceptions, inapplicable to this case, a veteran 
is entitled to service connection where the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, (2006); 38 C.F.R. § 3.303 
(2006).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

This case turns on determining whether the veteran's T-cell 
lymphoma had manifested as skin abnormalities by the time VA 
received his claim in May 2002.  See McGrath v. Gober, 14 
Vet. App. 28 (2006).  In assigning an effective date for a 
grant of service connection, the date that evidence showing 
manifestation of the claimed disability is submitted to or 
received by VA is irrelevant.  Id.  Similarly, the date such 
evidence was created is irrelevant in determining the 
appropriate effective date.  Id. (evidence created after the 
filing of a claim must be considered in determining whether 
an effective date of the date of claim is warranted).  

October 2001 clinical records from David Jameson M.D report 
treatment for a skin abnormality.  A provisional diagnosis of 
psoriasis was rendered.  Following a pathology study, a nevus 
located on the veteran's left buttock was determined to be a 
benign fibroepithelial polyp.  

Records from the New Braunfels Rural Health Clinic, dated in 
November 2001, show that the veteran was treated for a skin 
condition of his back and legs, described in part as various 
papular lesions scattered throughout the upper extremity and 
the anterior lower thigh and a 7 to 10 centimeter erythemic 
plaque of the upper left thigh.  He was found to be positive 
for dermatographism, and an assessment included chronic 
urticaria.  

In July 2002, through QTC Medical Services, VA afforded the 
veteran a medical examination of his skin.  The examiner 
reported that there was no evidence of ulceration, 
exfoliation, or crusting at the time, but that the veteran 
had a few papules and some confluent areas of red, dry, skin 
on his trunk and extremities.  The diagnosis was "skin 
condition of unknown etiology, more likely than not secondary 
to Agent Orange exposure."  The record is absent for any 
evidence that pathology studies of tissue sections were 
obtained at this time.  Nor does the record precisely 
identify the location of the examined skin abnormalities.  

A VA dermatology clinic note, from April 15, 2003, observed 
that the veteran had multiple erythematous atrophic scaly 
patches on the right and left flank and on his right anterior 
thigh, and lower back.  The dermatologist assessed chronic 
dermatitis, rule out cutaneous T-cell lymphoma.  A biopsy was 
taken, apparently from the veteran's right thigh, and the 
tissue was submitted for pathology study.  A pathology report 
provided a diagnosis of abnormal lympocytic infiltrate.  This 
report commented that the tissue sections were concerning for 
mycosis fungoids.  An unequivocal diagnosis of T-cell 
lymphoma was first found in August 2003 VA clinic notes.  

Also of record, and received in August 2003 and January 2004, 
are articles from the national Cancer Institute, Yahoo 
Health, and WebMd.com.  These articles describe T-Cell 
lymphoma, and have been reviewed by the Board prior to 
rendering this decision.  

In October 2004, VA afforded the veteran another examination 
through QTC Medical Services.  A report, dated in December 
2004, merely repeated the diagnosis of T-Cell lymphoma.  By 
history, the examiner reported that the veteran's condition 
had existed since 1985 and that he was diagnosed with T-cell 
lymphoma by a dermatologist in February 2003.  This appears 
to be a statement of history obtained from the veteran as 
there is no mention that this examiner reviewed the claims 
file and no clinical records from February 2003 indicating 
this diagnosis.  

In February 2005, following a thorough review of the claims 
file, a VA physician rendered a medical opinion regarding the 
date of onset of the veteran's T-cell lymphoma.  He found the 
record to demonstrate that the veteran had effectively been 
diagnosed with T-Cell lymphoma since April 15, 2003, the date 
of the biopsy obtained to rule out this condition.  He also 
provided an opinion that the veteran was misdiagnosed prior 
to April 2003, and explained the difficulties associated with 
this opinion and his reasoning at arriving at this opinion.  

This physician reported that "[t]here is no evidence in the 
rest of the C-file that any time prior to that date of the 
biopsy, which is 4/15/03, that anyone had specifically 
entertained the diagnosis of T-cell lymphoma."  Given the 
veteran's assertions that he was treated by dermatologists 
for many years, this physician found it unusual that no one 
had mentioned T-Cell lymphoma previously.  The physician then 
reported that he could not discern from the claims file the 
specific locations of the lesions examined prior to April 
2003.  He said that the few indications of lesion location 
led him to believe that the T-Cell lymphoma biopsy was 
obtained from an area previously diagnosed as chronic 
dermatitis.  He concluded that it was at least as likely as 
not that the two lesions were the same (the lesion examined 
either shortly after the veteran filed his claim prior to 
filing his claim) and that the veteran was misdiagnosed until 
the time of the formal biopsy.  However, he qualified his 
opinion by stating that without specific identification of 
the lesions prior to and after the biopsy, he could not "say 
for sure."  

Here, as in McGrath, there is competent medical evidence 
showing that the veteran's skin condition was not properly 
diagnosed as a manifestation of T-cell lymphoma when he was 
examined prior to April 2003.  The Board finds the April 2005 
VA physician's opinion highly probative on this issue.  This 
physician provided a clearly reasoned basis for his opinion, 
stating that it is as likely as not that the lesion examined 
prior to April 2003 and the lesion from which the biopsy was 
obtained in April 2003 were the same, and that the veteran's 
condition was misdiagnosed prior to April 2003.  

Upon review of the claims file, the Board finds this opinion 
fully supported by the record.  The clinical description of 
lesions present in November 2001, as evidenced in the New 
Brumfels Rural Health Clinic notes, and those from which the 
biopsy was obtained in April 2003, are strikingly similar.  
While the nevus removed from the veteran's buttock in October 
2001 was determined by pathology study to be a benign 
fibroepithelial polyp, the location of this nevus and its 
description are markedly different from those described 
above.  Thus, the VA physician's conclusion that it is at 
least as likely as not that these were the same lesions is 
persuasive.  A degree of certainty of "at least as likely as 
not" places this matter in equipoise.  Thus, 38 C.F.R. § 
3.102 requires that VA resolve the issue in favor of the 
veteran.  

Given the above, this April 2005 medical opinion that the 
skin manifestations of the veteran's T-cell lymphoma were 
misdiagnosed prior to April 2003 is also highly persuasive.  
Thus, the Board finds that the veteran's T-cell lymphoma was 
manifested by skin abnormalities at the time he filed his 
claim for service connection on May 22, 2002.  Therefore, an 
effective date of May 22, 2002 for grant of service 
connection for this disability is warranted.  

However, an effective date earlier than May 22, 2002, is not 
warranted.  The veteran was discharged from service in 1968 
and filed his claim in 2002, therefore the provisions 
allowing for an effective date of the day after the date of 
separation from active duty are not applicable to this case.  
Service connection was granted for T-cell lymphoma based upon 
the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, 
due to exposure to herbicide agents.  Therefore, the 
effective date of the grant is the later of the date of claim 
in 2002 or the date entitlement arose.  See 38 C.F.R. § 
3.400(b)(2)(ii).  

The record is absent for any communication from the veteran 
prior to May 22, 2002.  Nor does the veteran contend that he 
filed a formal or informal claim for service connection for 
this disability prior to this date.  Regardless of when the 
veteran first began to suffer from T-cell lymphoma, a date 
earlier than the date of claim is prohibited by statute and 
regulation.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) 
(2006). 

Finally, the Board recognizes that The Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A.  
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist a 
claimant in substantiating a claim.  However, because the 
Board is granting the 


veteran's appeal, to the full extent of the benefits sought 
on appeal, a discussion of whether VCAA requirements were met 
in this case is not in order.  


ORDER

An effective date of May 22, 2002, for service connection for 
T-cell lymphoma, is granted.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


